Case 8:19-cr-00425-MSS-AEP Document 90 Filed 09/10/21 Page 1 of 1 PageID 1136




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                              CASE NO: 8:19-cr-425-MSS-AEP

MARCUS LLOYD ANDERSON



                                        ORDER

      THIS CAUSE is before the Court sua sponte. This Honorable Court has been

notified that the Defendant is attempting to contact the Clerk’s Office and submit pro

se filings to the Court. The Clerk’s Office will not accept or docket such filings because

the Defendant is represented by counsel in this matter. Counsel for the Defendant

should immediately confer with his client and file any motions or documents as

necessary.

      DONE and ORDERED in Tampa, Florida, this 10th day of September, 2021.




Copies to:   Counsel of Record
             U.S. Marshal Service
             U.S. Probation Office
             U.S. Pretrial
